        Case 5:19-cv-00635-JKP Document 57 Filed 08/21/20 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


SYMON MANDAWALA,

              Plaintiff,

v.                                                 NO. SA-19-CV-00635-JKP

STRUGA MANAGEMENT, MRS.
CONSUELO CORONA,
SUPERVISOR; JUAN MARTINEZ,
PRINCIPAL MAINTENANCE;
RAVEN ROCCO, SUBJECT
PROPERTY AGENT; DAVID R
FRISTCHE, TRAVES MILLER,

              Defendants.

                       MEMORANDUM OPINION AND ORDER

       Before the Court is Plaintiff Symon Mandawala’s Motion for Summary Judgement

and Defendants’ Response. ECF Nos. 45,46,47. Upon consideration of the motion and

response, the Court concludes Mandawala’s Motion for Summary Judgement is DENIED.

                                    Factual Background

       Plaintiff, Symon Mandawala, alleges in his Second Amended Complaint (hereinafter

“the Complaint”) the following disputed facts. Mandawala alleges he was a tenant in the

apartment property Vineyard Gardens managed by Struga Management beginning in May

2016. ECF No. 29, par. 1. Mandawala alleges on December 17, 2017, he moved into another

apartment in the same property with other existing tenants, Mr. S. John Smith and Elizabeth

Smith. Id. at pars. 1, 24, 25. Mandawala alleges he and the Smiths “paid a joining fee of $40”

to Struga Management, and its employee signed a “receipt” in purported “consent” of this

arrangement. Id. “Three month[s] later defendant [Struga Management] claimed

[Mandawala] was not on lease and was unauthorized to live in unit with Smith’s family and

demanded [Mandawala] move out or else [it] would not renew the lease for Smith family.”

                                              1
        Case 5:19-cv-00635-JKP Document 57 Filed 08/21/20 Page 2 of 9




Id. at par. 1. Mandawala alleges tensions escalated in March 2019 when named defendant

employees of Struga Management, Consuela Corona, Raven Rocco and Juan Martinez began

withholding his mail and packages, and then initiated eviction proceedings against the Smiths

based upon their housing of an unauthorized occupant. Id. at pars. 10-21. Mandawala alleges

he was thereby forced to move from the premises and subsequently filed this action on June

7, 2019. Id. at par. 22. Mandawala generally alleges the named defendants denied him his

rights to fair housing based upon racial discrimination. Id. at pars.28-35.

        Construing the Complaint liberally and as he states in the style of this action,

Mandawala asserts eleven causes of action against Defendant Struga Management and five

causes of action against Defendants Consuelo Corona, Juan Martinez and Raven Rocco in

their “personal capacity”. Against Struga Management, Mandawala asserts causes of action

of: (1) racial discrimination in violation of the Fair Housing Act (“FHA”), 42 U.S.C. 3600-

3620, 3535(d) (“Counts 1-3”); (2) fraudulent practices in violation of 42 U.S.C §1981(a)(b),

Texas Property Code §92.004, and the Texas Deceptive Trade Practices Act, Texas Business

& Commercial Code §17.46 (“TDTPA”) (“Counts 4 – 6”); (3) deprivation of rights under

“color of law” in violation of the FHA, 42 U.S.C. §1981(c) and §1983 (“Count 7”); (4)

intentional infliction of emotional distress (“Count 8”); (5) Conversion (“Count 9”); (6)

deprivation of rights to fair housing in violation of the FHA, 42 U.S.C. §1985 (“Count 10”);

and (7) Conspiracy to commit these named violations, under 42 U.S.C. §1986 (“Count 11”).

Against Defendants Corona, Rocco and Martinez, in their “personal capacity”, Mandawala

asserts causes of action listed in (4),(5),(6) and (7).

    After Mandawala filed this Motion for Summary Judgment, this Court granted in part

Defendants’ Motions to Dismiss all causes of action. Pursuant to that Order, the following

causes of action Mandawala asserts against Struga Management remain: (1) racial

discrimination in violation of the FHA, 42 U.S.C. 3600-3620, 3535(d) (“Counts 1-3”); (2)


                                                  2
         Case 5:19-cv-00635-JKP Document 57 Filed 08/21/20 Page 3 of 9




fraudulent practices in violation of 42 U.S.C §1981(a) and (b) and Texas Business &

Commercial Code §17.46 (“Counts 4 and 6”); (3) Conversion (“Count 9”). The following

cause of action Mandawala asserts against Corona, Rocco and Martinez in their “personal

capacity” remains: Conversion (“Count 9”).

    This Court will consider only the remaining live causes of action in this analysis.

                                         Legal Standard

    Summary judgment is appropriate where “the pleadings, depositions, answers to

interrogatories and admissions on file, together with affidavits, if any, show that there is no

genuine dispute as to any material fact and that the moving party is entitled to judgment as a

matter of law.” Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see

also Rodriguez v. Pacificare, Inc., 980 F.2d 1014, 1019 (5th Cir. 1993).1 “As to materiality,

the substantive law will identify which facts are material,” and a fact is “material” only if it

“might affect the outcome of the suit under the governing law.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A dispute is “genuine” where there is sufficient evidence such

that a reasonable jury could return a verdict for the nonmoving party. Id. Because there must

be a genuine dispute of material fact, “the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for summary

judgment.” Id. at 247-48. There is no genuine dispute for trial when “the record taken as a

whole could not lead a rational trier of fact to find for the nonmoving party.” Scott v. Harris,

550 U.S. 372, 380 (2007) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 586-87 (1986)). While all evidence and reasonable inferences are viewed in the

light most favorable to the nonmovant, and all disputed facts are resolved in favor of the

nonmovant, the judge’s function “is not ‘to weigh the evidence and determine the truth of the


     1
      Although 2010 amendments replaced “issue” with “dispute,” the summary judgment standard “remains
unchanged.” Fed. R. Civ. P. 56 advisory committee notes (2010 amend.).


                                                  3
        Case 5:19-cv-00635-JKP Document 57 Filed 08/21/20 Page 4 of 9




matter but to determine whether there is a genuine issue for trial.’” Tolan v. Cotton, 572 U.S.

650, 656 (2014) (quoting Anderson, 477 U.S. at 249); see also Heinsohn v. Carabin & Shaw,

P.C., 832 F.3d 224, 234 (5th Cir. 2016)).

   The “party seeking summary judgment always bears the initial responsibility of informing

the district court of the basis for its motion.” Celotex Corp., 477 U.S. at 323. The moving

party has the burden to “demonstrate the absence of a genuine issue of material fact and the

appropriateness of judgment as a matter of law” to prevail on its motion. Union Planters

Nat’l Leasing v. Woods, 687 F.2d 117, 121 (5th Cir. 1982). To do so, the moving party must

identify the portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits that demonstrate the absence of a triable dispute of

material fact. Celotex Corp., 477 U.S. 317, 323 (1986); Union Planters Nat’l Leasing, 687

F.2d at 121. To be entitled to summary judgment on its own cause of action, a plaintiff must

show there is no genuine disputes of material fact and establish each element of its cause of

action as a matter of law. Fontenot v. Upjohn Co., 780 F.2 1190, 1194 (5th Cir. 1986).

   If the movant carries that initial burden, the burden shifts to the nonmovant to identify

specific facts or present competent summary judgment evidence showing the existence of a

genuine fact dispute. Matsushita Elec. Indus. Co., 475 U.S. at 586-87; see also Fed.R.Civ.P.

56(c). Upon the shifting burden, “[u]nsubstantiated assertions, improbable inferences, and

unsupported speculation are not sufficient to defeat a motion for summary judgment.”

Heinsohn, 832 F.3d at 234 (citation omitted).

   Courts generally liberally construe the pleadings of a pro se plaintiff. See Haines v.

Kerner, 404 U.S. 519, 520–21 (1972) (per curiam). Furthermore, the courts have “no duty to

search the record for material fact issues.” RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th

Cir. 2010); see also Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 651 (5th Cir. 2012).

Parties must “identify specific evidence in the record” supporting the motion for summary


                                                4
        Case 5:19-cv-00635-JKP Document 57 Filed 08/21/20 Page 5 of 9




judgment and “articulate the precise manner in which that evidence supports [those]

claim[s].” Ragas v. Tennessee Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998)(citing

Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994)).

                                          Analysis
       (1) Racial Discrimination in Violation of the FHA, 42 U.S.C. 3600-3620, 3535(d),
           (“Counts 1-3”)
       Mandawala avers in the Complaint Struga Management’s employee provided him

authority to occupy the apartment with the Smiths pursuant to a “joining agreement,” and he

paid consideration of a “joining fee of $40.” ECF No. 29, pars. 1, 24, 25. Mandawala avers

the receipt of payment of the “joinder fee” shows Struga Management’s consent to his

occupancy of the Smith’s apartment. Further, Mandawala asserts the Defendants’ actions in

failing to recognize the alleged agreement and forcing him to move from the property were

the result of racial discrimination, and he was injured by this discriminatory practice. Id. at

pars. 30-31. Construing Mandawala’s cause of action broadly, he alleges Struga Management

violated the Fair Housing Act (FHA) by refusing him the opportunity to occupy the

apartment with the Smiths based upon his race.

       To prevail on a claim alleging violation of the FHA, a plaintiff must show the

defendant refused “to sell or rent after the making of a bona fide offer, or to refuse to

negotiate for the sale or rental of, or otherwise make unavailable or deny, a dwelling to any

person because of race, color . . . or national origin.” 42 U.S.C.A. § 3604(a). “To rent”

includes “to lease, to sublease, to let and otherwise to grant for a consideration the right to

occupy premises not owned by the occupant.” 42 U.S.C.A. § 3602(e).

   While Mandawala avers the elements of this cause of action in the Complaint, these facts

are disputed. Mandawala fails to present summary judgment evidence to prove each of the

elements of this cause of action as a matter of law. Mandawala’s summary judgment

evidence does not relate to the allegations that he had authority to occupty the Smith


                                              5
        Case 5:19-cv-00635-JKP Document 57 Filed 08/21/20 Page 6 of 9




apartment based upon a “joining agreement” and fails to address or show discriminatory

animus motivated any party in the decision to remove him from the property. Furthermore,

Mandawala fails to identify specific evidence in the record supporting the motion for

summary judgment on this claim and fails to articulate the precise manner in which any

evidence supports his claim. See Ragas, 136 F.3d at 458.

       For these reasons, Mandawala fails to satisfy his summary judgment burden of proof

on this cause of action. Therefore, Mandawala’s Motion for Summary Judgement on the

cause of action of violation of the FHA asserted against Struga Management is denied.

       (2) Fraudulent Practices in Violation of 42 U.S.C §1981(a) and (b) and Texas
           Business & Commercial Code §17.46 (“Counts 4 and 6”)


    Construing Mandawala’s cause of action broadly, he alleges Struga Management

committed fraud by engaging in the untruthful and deceitful practice of presenting to the

Smith family and “the small claims court judge” false and misleading documents to

demonstrate violation of lease conditions. Mandawala asserts these acts violated 42 U.S.C

§1981(a) and (b) and the TDTPA, Texas Business and Commercial Code §17.46. ECF No.

29, par. 36.

       Section 1981 protects the equal right of “[a]ll persons” to “make and enforce

contracts” without respect to race (§ 1981(a)), and defines “make and enforce contracts” to

“includ[e] the making, performance, modification, and termination of contracts, and the

enjoyment of all benefits ... of the contractual relationship” (§ 1981(b)). See 42 U.S.C. §1981.

       The TDTPA “protect[s] consumers against false, misleading, and deceptive business

practices, unconscionable actions, [and failures to disclose] ... in the course of any trade.”

Tex. Bus. & Com. Code §§ 17.44, 17.46(a). To prove a violation of the TDTPA, plaintiffs

must show: (1) they are a consumer, (2) who was victimized by false, misleading, or

deceptive acts, failures to disclose, or an unconscionable course of action, (3) which was a


                                               6
        Case 5:19-cv-00635-JKP Document 57 Filed 08/21/20 Page 7 of 9




“producing cause” of damages. Avalos v. Chavez, EP-17-CV-241-KC, 2018 WL 1138591, at

*6 (W.D. Tex. Jan. 10, 2018), aff’d sub nom. Avalos v. Cordero, 735 Fed. Appx. 162 (5th

Cir. 2018). As used in the TDTPA: “(1) ‘Goods’ means tangible chattels or real property

purchased or leased for use; (2) ‘Services’ means work, labor, or service purchased or leased

for use, including services furnished in connection with the sale or repair of goods; (3) . . . ;

(4) ‘Consumer’ means an individual . . . who seeks or acquires by purchase or lease, any

goods or services. . . .” Tex. Bus. & Com. Code Ann. § 17.45(1), (2), (4).

   While Mandawala generally avers the elements of these causes of action in the

Complaint, these facts are disputed. Mandawala fails to present summary judgment evidence

to prove the elements of these causes of action as a matter of law. For these reasons,

Mandawala fails to satisfy his summary judgment burden of proof on this cause of action.

Furthermore, Mandawala fails to identify specific evidence in the record supporting the

motion for summary judgment on this claim and fails to articulate the precise manner in

which any evidence supports his claim. See Ragas, 136 F.3d at 458.

       Therefore, Mandawala’s Motion for Summary Judgement on the cause of action of

fraudulent practices in violation of 42 U.S.C §1981(a) and (b) and Texas Business &

Commercial Code §17.46 asserted against Struga Management is denied.

       (3) Conversion (“Count 9”)
   To support a cause of action for conversion, Mandawala generally avers in the Complaint

employees of Struga Management withheld his mail and packages to the extent he had to call

the San Antonio Police Department to get their return. Mandawala avers Struga

Management’s employees, naming Corona, Martinez and Rooco, “confiscated, or destroyed,

or damaged or threw away [his] mail delivered by federal postal service[, i]n which the local

post office affirmed the delivery and driver left packages in [Struga Management’s] office.”

See ECF No. 29, pars. 10-14, 21, 34, 38-41.



                                               7
        Case 5:19-cv-00635-JKP Document 57 Filed 08/21/20 Page 8 of 9




   Conversion is “‘[t]he unauthorized and wrongful assumption and exercise of dominion

and control over the personal property of another, to the exclusion of or inconsistent with the

owner’s rights...’” Ojeda v. Wal–Mart Stores, Inc., 956 S.W.2d 704, 707 (Tex. App. - San

Antonio 1997, pet. denied). To prevail on a cause of action for conversion, a Plaintiff must

establish: (1) plaintiff owned, had legal possession of, or was entitled to possession of the

property; (2) defendant assumed and exercised dominion and control over the property in an

unlawful and unauthorized manner, to the exclusion of and inconsistent with plaintiff’s

rights; (3) plaintiff made a demand for the property; and (4) defendant refused to return the

property” Id.; Tow v. Amegy Bank N.A., 976 F. Supp. 2d 889, 907 (S.D. Tex. 2013).

   While Mandawala generally avers the elements of conversion in the Complaint, these

facts are disputed. Mandawala fails to present summary judgment evidence to prove the

elements of this conversion as a matter of law. Furthermore, Mandawala fails to identify

specific evidence in the record supporting the motion for summary judgment on this claim

and fails to articulate the precise manner in which any evidence supports his claim. See

Ragas, 136 F.3d at 458.

   For these reasons, Mandawala fails to satisfy his summary judgment burden of proof on

this cause of action. Therefore, Mandawala’s Motion for Summary Judgement on the cause

of action of conversion asserted against all Defendants is denied.

                                         Conclusion
       Mandawala failed to satisfy his summary judgment burden of proof to be entitled to

summary judgment on the live causes of action. For this reason, Mandawala’s Motion for

Summary Judgment is DENIED.




                                               8
Case 5:19-cv-00635-JKP Document 57 Filed 08/21/20 Page 9 of 9




It is so Ordered.
SIGNED this 21st day of August, 2020.




                                  JASON PULLIAM
                                  UNITED STATES DISTRICT JUDGE




                                    9
